DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugden et al (U.S. 2006/0288683).
Regarding claims 1-3, Sugden discloses a lawn care device, comprising: a mobile support apparatus (24); a grass cutting mechanism (26) coupled to the mobile support apparatus (24); and a lawn striping device (20) coupled to the mobile support apparatus (24), the lawn striping device including: a grass contacting member (28); and at least one torsional restraining device (50, 52, 74) coupled to the mobile support apparatus (24), the torsional restraining device (50,. 52, 74) being coupled to the grass contacting member (38), the torsional restraining device allowing a restrained pivoting of the grass contacting member (38) relative to the mobile support apparatus (24); wherein the at least one torsional restraining device is a plurality of torsional restraining devices (74), including a first torsional restraining device and a second torsional restraining device (fig. 3 shows left and right brackets 50, 52 in combination with torsion springs 74 defines first and second torsion restraining devices), the first torsional restraining device being coupled to one end (46) of the grass contacting member (38) and the second torsional restraining device being coupled to an other end (48) of the grass contacting member, wherein each torsional restraining device includes: an outer structural member (50); an inner structural member (52); and a plurality of resilient members (left and right torsion springs 74) positioned between the outer structural member (50) and the inner structural member (52).
Regarding claims 11-13, Sugden discloses a lawn striping device couplable to a lawn care device having a mobile support apparatus, the lawn striping device (50,. 52, 74) including: a grass contacting member (38); and at least one torsional restraining device couplable to the mobile support apparatus (24), the torsional restraining device (50,. 52, 74) being coupled to the grass contacting member (38), the torsional restraining device (50,. 52, 74) allowing a restrained pivoting of the grass contacting member (38) relative to the mobile support apparatus; wherein the at least one torsional restraining device is a plurality of torsional restraining devices (fig. 3 shows left and right brackets 50, 52 in combination with torsion springs 74 defines first and second torsion restraining devices), including a first torsional restraining device and a second torsional restraining device, the first torsional restraining device being coupled to one end (46) of the grass contacting member and the second torsional restraining device being coupled to an other end (48) of the grass contacting member (38), wherein each torsional restraining device includes:  RPM0008.US9an outer structural member (50); an inner structural member (52); and a plurality of resilient members (left and right torsion springs 74)  positioned between the outer structural member (50) and the inner structural member (52).
Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        June 15, 2022